IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                             December 21, 2007
                               No. 07-50436
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk




JERALD LEE HINES,

                                           Petitioner-Appellant,

v.

R.T. LUNA, Warden,

                                           Respondent-Appellee.




                 Appeal from the United States District Court
                      for the Western District of Texas
                               No. 1:07-CV-71




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


      Jerald Hines, federal prisoner # 48922-080, was convicted of being a felon
in possession of a firearm. He filed a 28 U.S.C. § 2241 petition challenging the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50436

sentence credit he was given for time served in state prison and the validity of
his guilty plea and conviction. The district court rejected Hines’s sentence-credit
argument, and it found that his remaining claims were not cognizable under
§ 2241 and should have been brought under 28 U.S.C. § 2255.
      Hines has abandoned his sentence-credit argument by failing to renew it
on appeal. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). He has not
shown that the district court erred in determining that his claims challenging
his guilty plea and conviction were best construed as § 2255 claims. See Tolliver
v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000); Cox v. Warden, Fed. Detention Ctr.,
911 F.2d 1111, 1113 (5th Cir. 1990). Hines likewise has not shown that he
should be permitted to proceed under the savings clause of § 2255. See Reyes-
Requena v. United States, 243 F.3d 893, 904, 906 n.34 (5th Cir. 2001). The
judgment is AFFIRMED.




                                        2